DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          MANUEL RODRIGUEZ and LUCY E. RODRIGUEZ,
                        Appellants,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D21-156

                              [June 24, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Giuseppina Miranda, Judge; L.T. Case Nos. COCE18-
018365, CACE17-009241 and CACE19-021552.

  Aresh Alex Dehghani of Dehghani Law, P.A., Miami Lakes, for
appellants.

  Kathryn L. Ender of Lewis Brisbois Bisgaard & Smith LLP, Coral
Gables, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.